Exhibit 10.10
  
AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS
 
This Agreement for the Purchase of Partial Leaseholds (“Agreement”) made and
effective this April 28, 2010, by and between XOG Operating LLC (“Seller”) and
American Standard Energy, Corp. (“Buyer”).
 
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties as described in EXHIBIT A:
Permian Basin (San Andres/Canyon/Wolfberry) Trend University Leases., subdivided
into individual assignments identifiable as;
·      Upton County
·      Schleicher County
·      Crockett County
·      Andrews County
·      Reagan County
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 
1.   Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the following partial leaseholds (the “Property”): See EXHIBIT A.
 
2.   Price.
Buyer shall pay Seller for the Property the sum of 680,000 shares in American
Standard Energy Corp. Buyer shall make available immediately the right to said
shares following delivery of the title to Property to Buyer as provided herein.
 
3.   Warranty.
Seller warrants that the title to the Property shall be of marketable title free
of undisclosed liens, mortgages, leases, or other rights in the Property. If any
of the Property sold hereunder does not conform to this limited warranty, Buyer
shall notify Seller not more than five days following the end of the discovery
of such violation of warranty and for any Property that does not conform to this
warranty, Buyer’s sole remedy, and Seller’s sole obligation, shall be to replace
the defective Property at Seller’s expense or to release the shares back to
American Standard Energy Corp. EXCEPT AS SET FORTH HEREIN, SELLER MAKES NO
WARRANTY TO BUYER WITH RESPECT TO THE PROPERTY, AND BUYER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED.
 
4.   Transfer of Title.
Title to and ownership of the Property shall pass from Seller to Buyer
immediately upon execution of this Agreement.
 
5.   Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer’s damages exceed the amount of the
purchase price of the Property.
 

--------------------------------------------------------------------------------


 
6.   Notices. 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.

 
If to Seller:
XOG Operating LLC
P.O. Box 352
Midland, TX 79702
   
If to Buyer:
American Standard Energy, Corp.
60 East Rio Salado Parkway
Suite 900
Tempe, AZ 85281
 
7.   Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Nevada.
 
8.   Final Agreement. 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 
9.   Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
10. Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
XOG Operating LLC
 
American Standard Energy, Corp.
         
By:
/s/ Randall Capps
 
By:
/s/ Scott Feldhacker
Randall Capps
 
Scott Feldhacker
Manager
 
President

 

--------------------------------------------------------------------------------


  
EXHIBIT “A”
To that certain Agreement for the Purchase of Partial Leaseholds dated effective
April 28, 2010, by and between XOG Operating, LLC (“Seller”) and American
Standard Energy Corp. (“Buyer”)
 
SCHEDULE OF OIL AND GAS LEASES SUBJECT TO THIS ASSIGNMENT
 
UPTON COUNTY, TEXAS
 
1.
 
ULS Lease No.:
 
110144
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Document No. 00146247, Volume 815, Page 758, Official Public Records of Upton
County, Texas
 
  
Description:
  
SW/4 of NW/4 of Section 22, Block 4, University Lands, Upton County, Texas



SCHLEICHER COUNTY, TEXAS
   
All of the below Oil and Gas Leases are limited from the surface to the base of
Wolfberry formation
  
1.
 
ULS Lease No.:
 
109856
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
October 22, 2008
   
Recordation:
 
Document No. 00000087011, Volume 465, Page 508, Official Public Records of
Schleicher County, Texas
   
Description:
 
N/2 of Section 21, Block 53, University Lands, Schleicher County, Texas
         
2.
 
ULS Lease No.:
 
109857
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
October 22, 2008
   
Recordation:
 
Document No. 00000087012, Volume 465, Page 518, Official Public Records of
Schleicher County, Texas
   
Description:
 
NW/4 of Section 16, Block 54, University Lands, Schleicher County, Texas
         
3.
 
ULS Lease No.:
 
110161
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Document No. 20090000335, Volume 467, Page 501, Official Public Records of
Schleicher County, Texas
 
  
Description:
  
NW/4 of Section 8, Block 53, University Lands, Schleicher County, Texas

 

--------------------------------------------------------------------------------


 
4.
 
ULS Lease No.:
 
110162
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Document No. 20090000336, Volume 467, Page 511, Official Public Records of
Schleicher County, Texas
   
Description:
 
SW/4 of Section 13, Block 53, University Lands, Schleicher County, Texas
         
5.
 
ULS Lease No.:
 
110163
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Document No. 20090000337, Volume 467, Page 521, Official Public Records of
Schleicher County, Texas
   
Description:
 
NW/4 of Section 13, Block 53, University Lands, Schleicher County, Texas
         
6.
 
ULS Lease No.:
 
110164
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Document No. 20090000338, Volume 467, Page 531, Official Public Records of
Schleicher County, Texas
 
  
Description:
  
All of Section 11, Block 54, University Lands, Schleicher County, Texas



All of the above Oil and Gas Leases are limited from the surface to the base of
the Wolfberry formation.
  
CROCKETT COUNTY, TEXAS


1.
 
ULS Lease No.:
 
109841
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
October 22, 2008
   
Recordation:
 
Document No. 153298, Book 708, Page 69, Official Records of Crockett County,
Texas
   
Description:
 
NE/4 of Section 21, Block 47, University Lands, Crockett County, Texas
         
2.
 
ULS Lease No.:
 
109842
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
October 22, 2008
   
Recordation:
 
Document No. 153299, Book 708, Page 79, Official Records of Crockett County,
Texas
 
  
Description:
  
NW/4 of Section 21, Block 47, University Lands, Crockett County, Texas

 
2

--------------------------------------------------------------------------------


 
3.
 
ULS Lease No.:
 
109852
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
October 22, 2008
   
Recordation:
 
Document No. 153300, Book 708, Page 89, Official Records of Crockett County,
Texas
 
  
Description:
  
N/2 of SE/4 and SW/4 of SE/4 of Section 6, Block 50, University Lands, Crockett
County, Texas



ANDREWS COUNTY, TEXAS


1.
 
ULS Lease No.:
 
110100
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Volume 943, Page 376, Official Public Records of Andrews County, Texas
   
Description:
 
SE/4 and E/2 of SW/4 of Section 8, Block 4, University Lands, Andrews County,
Texas
         
2.
 
ULS Lease No.:
 
110102
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Volume 943, Page 386, Official Public Records of Andrews County, Texas
 
  
Description:
  
NE/4 of Section 42, Block 4, University Lands, Andrews County, Texas



REAGAN COUNTY, TEXAS


1.
 
ULS Lease No.:
 
110145
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Instrument No. 104255, Volume 106, Page 189, Official Public Records of Reagan
County, Texas
   
Description:
 
S/2 of Section 4, Block 9, University Lands, Reagan County, Texas
         
2.
 
ULS Lease No.:
 
110155
   
Lessor:
 
Board for Lease of University Lands
   
Lessee:
 
XOG Operating, LLC
   
Lease Date:
 
April 22, 2009
   
Recordation:
 
Instrument No. 104256, Volume 106, Page 199, Official Public Records of Reagan
County, Texas
 
  
Description:
  
NE/4 of Section 27, Block 58, University Lands, Reagan County, Texas



END OF EXHIBIT “A”
 
 
3

--------------------------------------------------------------------------------

 